Judgment in Cause No. 14-07-00047-CV Affirmed, Appeal in Cause No. 14-10-
01149-CV Dismissed, Opinion of December 9, 2010 in Cause No. 14-07-00047-CV
Withdrawn, Opinion on Remand filed March 29, 2012, and Concurring Opinion on
Remand filed June 21, 2012.




                                  In The

                  Fourteenth Court of Appeals

                            NO. 14-07-00047-CV
                            NO. 14-10-01149-CV


MIGUEL ANGEL GONZALEZ GUILBOT, CARLOS A. GONZALEZ GUILBOT,
     AND MARIA ROSA DEL ARENAL DE GONZALEZ, Appellants

                                    V.

MARIA DEL CARMEN GUILBOT SERROS DE GONZALEZ, INDIVIDUALLY
AND AS INDEPENDENT ADMINISTRATOR OF THE ESTATE OF MIGUEL
   ANGEL LUIS GONZALEZ Y VALLEJO, LUIS AMADEO GONZALEZ
 GUILBOT, JOSE GUILLERMO GONZALEZ GUILBOT, CARMEN ISABEL
 GONZALEZ GUILBOT DE URIARTE, GERARDO GONZALEZ GUILBOT,
   JAVIER GONZALEZ GUILBOT, MADEIRA INTERNATIONAL LTD.,
FRANCEVILLE INTERNATIONAL LTD., ARKHANGEL INTERNATIONAL
     LTD., L&T AMERICAN CORPORATION, TG INTERAMERICA
                    CORPORATION, Appellees


               On Appeal from the Probate Court Number Two
                           Harris County, Texas
                    Trial Court Cause No. 344,157-401


                 CONCURRING OPINION ON REMAND
       I regret that the Supreme Court issued a mandate which usurps this court’s
jurisdiction to rule on the merits, and leaves appellants in a state of legal purgatory.
However, I agree with my colleague’s conclusion that under the present mandate this
court has a ministerial duty to affirm the trial court’s judgment.
       On this record, the parties do not dispute the fact that appellants’ issues on appeal
should be considered on the merits. Therefore, I do not join in any dispositional language
that would impair or prejudice appellants’ statutory and substantive right to
comprehensive analysis and disposition of each issue on the merits. Accordingly, I
respectfully request that the Supreme Court clarify its mandate and allow or instruct this
court to address appellants’ issues as prescribed in Rule 47.1, Texas Rules of Appellate
Procedure.




                                                  /s/            Charles W. Seymore
                                                                 Justice




Panel consist of Justices Frost, Seymore, and Jamison. (Jamison, J., not participating).
(Frost, J., Opinion on Remand).




                                              2